United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1966
                                 ___________

Cesar De La Garza,                      *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Kandiyohi County Jail, Correctional     *
Institution; Kandiyohi County Sheriff   *         [UNPUBLISHED]
Department,                             *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: August 27, 2001

                             Filed: August 30, 2001
                                 ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD and BYE, Circuit
      Judges.
                              ___________

PER CURIAM.

       Cesar De La Garza brought a 42 U.S.C. § 1983 action against the Kandiyohi
County Jail and the Kandiyohi County Sheriff Department, alleging racial
discrimination against him and other Hispanic inmates in housing conditions,
disciplinary actions, transfers, and medical treatment. The district court1 dismissed the
action with prejudice under 28 U.S.C. § 1915A(b)(1) for failure to state a claim
because neither named party was a suable entity.

       While we agree with the district court’s conclusion, see Dean v. Barber, 951
F.2d 1210, 1214 (11th Cir. 1992) (“[s]heriff’s departments and police departments are
not usually considered legal entities subject to suit”); Marsden v. Fed. Bureau of
Prisons, 856 F. Supp. 832, 836 (S.D.N.Y. 1994) (“jail is not an entity that is amenable
to suit”); In re Scott County Master Docket, 672 F. Supp. 1152, 1163 n.1 (D. Minn.
1987) (sheriff’s department is not legal entity subject to suit), aff’d, Myers v. Scott
County, 868 F.2d 1017 (8th Cir. 1989), we modify the dismissal to be without
prejudice so that Mr. De La Garza may refile his complaint to name a suable entity or
individual, cf. Monell v. Dept. of Soc. Servs., 436 U.S. 658, 707-08 (1978) (local
government liable under § 1983 if injury stems from official policy or custom); Martin
v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (prison warden individually liable if
directly involved in unconstitutional decision).

       Accordingly, we affirm the dismissal, see 8th Cir. R. 47A(a), but we modify it
to be without prejudice.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                           -2-
                                            2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-
                                3